ELECTRONIC RECORD
                                                                                    77S-/5"
                                                                                    7 71 -/5
COA #      05-14-00877-CR                            OFFENSE:        29.03


           Reginald Keith Pink v. The State of   .
STYLE:     Texas                                     COUNTY:         Dallas

COA DISPOSITION:        MODIFY AND AFFIRM            TRIAL COURT: 283rd Judicial District Court


DATE: 05/26/15                     Publish: NO       TC CASE #:      F-0955346-T




                         IN THE COURT OF CRIMINAL APPEALS ^ 7# . i {*
          Reginald Keith Pink v. The State of
                                                                                   777-/5'
STYLE:    Texas                                           CCA#:                    77«>)S
         PRO SE                       Petition            CCA Disposition:         7T1-/5
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:

DATE^       /v/^2/3-°lf                                   SIGNED:                          PC:

JUDGE:       rM. UAAAt*                                   PUBLISH:                        DNP:




                                                                                           MOTION FOR

                                                       REHEARING IN CCA IS:

                                                       JUDGE:




                                                                               ELECTRONIC RECORD